Citation Nr: 0215698	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1993 to December 
1999.  This matter is on appeal to the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which established service connection for 
degenerative disc disease of the lumbar spine, L5-S1 and 
assigned a 20 percent evaluation effective December 30, 1999.  

During the appeal process, the veteran changed his residence 
and the RO in Phoenix, Arizona assumed jurisdiction of his 
claim.

In an August 2001 rating decision, the RO granted an 
increased rating from 20 to 40 percent for service connected 
degenerative disc disease of the lumbar spine, effective 
December 30, 1999.  


FINDING OF FACT

In a statement received by the Board on October 25, 2002, the 
veteran indicated that he wished to withdraw his appeal for 
entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine are met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. § 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).

The RO certified the issue of entitlement to an initial 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine to the Board for appellate review.  In a 
statement from the veteran, received by Board in October 
2002, he indicated he wished to withdraw his appeal for an 
increased rating for his service connected low back 
disability.  

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of entitlement to 
an initial rating in excess of 40 percent for degenerative 
disc disease of the lumbar spine.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of entitlement to an initial 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine and it is dismissed.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


ORDER

The appeal for entitlement to an initial rating in excess of 
40 percent for degenerative disc disease of the lumbar spine 
is dismissed.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

